Judge Webb
dissenting:
I dissent. The majority goes to some length to define “headlamp” and to explain why a flashlight cannot be a “headlamp.” I cannot agree with the majority because G.S. 20-131 defines “headlamp” and the statutory definition does not comport with the definition by the majority. The statute says: “headlamps ... shall be so constructed, arranged, and adjusted that ... they will ... under normal atmospheric conditions and on a level road, produce a driving light sufficient to render clearly discernible a person 200 feet ahead .If a light complies with this statutory requirement, I do not believe we should go further and say it has to be of a particular design. To do so is to add something to the statute. The burden of proof on the contributory negligence issue is on the defendant. See 9 Strong’s N.C. Index 3d, Negligence § 26 (1977). I believe it is a jury question as to whether the flashlight met the statutory requirements.
I also disagree with the maj ority’s holding that the plaintiff Bigelow conclusively established his contributory negligence by his pleadings. Bigelow alleged that Johnson “failed to have *46adequate lights on said vehicle to apprise him adequately of things and conditions in the road ahead of him that was or likely would be a danger in operating said motorcycle.” I agree that Bigelow is bound by this allegation but Bigelow does not contend it was the failure of Johnson to see Millican that was the proximate cause of the collision. He contends it was the failure of Millican to see the motorcycle.
For the reasons stated in this dissent, I vote to reverse the judgment of the superior court and remand this case for trial.